ACCEPTED
                                                                                                             03-14-00547-CR
                                                                                                                    4045854
                                                                                                   THIRD COURT OF APPEALS
                                                                                                              AUSTIN, TEXAS
                                                                                                         2/5/2015 6:37:30 PM
                                                                                                           JEFFREY D. KYLE
                                                                                                                      CLERK




                                                                                    FILED IN
  Linda Icenhauer-Ramirez                                                    3rd COURT OF APPEALS
                                                                           Attorney    and
                                                                                 AUSTIN,  TEXAS
  1103 Nueces, Austin, Texas 78701                                         Counselor     at PM
                                                                             2/5/2015 6:37:30
  Phone: 512-477-7991         Fax: 512-477-3580                                JEFFREY
                                                                                LawClerkD. KYLE
  E-Mail: Ijir@aol.com


                                                           February 5, 2015

Mr. Jeffrey Kyle, Clerk
Third Court of Appeals of Texas
P.O. Box 12547
Austin, Texas 78711

Re: State of Texas v. Bryan Roland Chandler
     Court of Appeals Cause No. 03-14-00547-CR
     Trial Court Cause No. CR-12-0005. in the 428 th District Court of Hays County, Texas

Dear Mr. Kyle:
       This is to inform the court that. I have been retained to act as the lead attorney in the
representation of Mr. Bryan Roland Chandler, the appellee in this appeal. Please put me down as
counsel of record in this cause and notify me of all further action in this case. Pursuant to
Tex.R.App.Proc. 6.2, please find below my contact information:

                                     Linda Icenhauer-Ramirez
                                     Attorney at Law
                                     1103 Nueces
                                     Austin, Texas 78701
                                     Phone: 512-477-7991
                                     Fax: 512-477-3580
                                     Email: ljir@aol.com
                                     SBN: 10382944

         Pursuant to Tex.R.App.Proc. 6.1(c), former lead counsel, S. Lynn Peach, is sinning this
letter, indicating that she is in agreement that I should be designated the lead counsel in this
matter.
         If you need any further information from me, please contact me.

                                                           Sincerely,


                                                           Linda leenhauer-Ramirez



                                                           S. Lynn Peach, former lead counsel
                                                           SBN: 00792746


    1, • d                                                                      BUUee(3      41,47091.17099d
                   6£9996£Z Lg
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above letter, Appellee Bryan

Chandler’s letter of representation, was e-served and e-mailed to Brian Clarke Erskine of

the Hays County District Attorney’s Office on this the 5th day of February, 2015.

                                            /s/ Linda Icenhauer-Ramirez
                                            LINDA ICENHAUER-RAMIREZ